             Case 2:20-cv-01704-AC Document 19 Filed 04/15/21 Page 1 of 4


 1 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
 3 2440 Tulare St., Ste. 320
   Fresno, CA 93721
 4 Telephone: 559-439-9700
 5 Facsimile: 559-439-9723
   Email: info@jonathanpena.com
 6 Attorney for Plaintiff, Renee Okafuji
 7
 8                           UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10                               SACRAMENTO DIVISION

11
     RENEE OKAFUJI,                          Case No. 2:20-cv-01704-AC
12
13              Plaintiff,                   STIPULATION FOR THE AWARD
                                             AND PAYMENT OF ATTORNEY
14                     v.                    FEES AND EXPENSES PURSUANT
15                                           TO THE EQUAL ACCESS TO
   ANDREW SAUL, Commissioner of              JUSTICE ACT; [PROPOSED] ORDER
16 Social Security,
17
                Defendant.
18
          IT IS HEREBY STIPULATED by and between the parties through their
19
   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20
   attorney fees and expenses in the amount of $5,000.00, under the Equal Access to
21
   Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
22
23 legal services rendered on behalf of Plaintiff by counsel in connection with this civil
24 action, in accordance with 28 U.S.C. § 2412(d).
25        After the Court issues an order for EAJA fees to Plaintiff, the government will

26 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
27 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
28 to honor the assignment will depend on whether the fees are subject to any offset
             Case 2:20-cv-01704-AC Document 19 Filed 04/15/21 Page 2 of 4


 1 allowed under the United States Department of the Treasury’s Offset Program. After
 2 the order for EAJA fees is entered, the government will determine whether they are
 3 subject to any offset.
 4       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 5 determines that Plaintiff does not owe a federal debt, then the government shall cause
 6 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
 7 the assignment executed by Plaintiff. Any payments made shall be delivered to
 8 Plaintiff’s counsel, Jonathan O. Peña.
 9         This stipulation constitutes a compromise settlement of Plaintiff’s request for
10 EAJA attorney fees, and does not constitute an admission of liability on the part of
11 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
12 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
13 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
14 connection with this action.
15      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
16 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
17 savings clause provisions of the EAJA.
18
19                                         Respectfully submitted,
20
21
     Dated: March 16, 2021                 /s/ Jonathan O. Peña
22                                         JONATHAN O. PEÑA
                                           Attorney for Plaintiff
23
24
     Dated: March 16, 2021                 PHILLIP A. TALBERT
25                                         Acting United States Attorney
                                           DEBORAH LEE STACHEL
26
                                           Regional Chief Counsel, Region IX
27                                         Social Security Administration
28
                                                -2-
     Case 2:20-cv-01704-AC Document 19 Filed 04/15/21 Page 3 of 4


1                         By:   Ellinor R. Coder*
                                Ellinor R. Coder
2                               Special Assistant U.S. Attorney
3                               Attorneys for Defendant
                                (*Permission to use electronic signature
4                               obtained via email on March 16, 2021).
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
             Case 2:20-cv-01704-AC Document 19 Filed 04/15/21 Page 4 of 4


1                                  [PROPOSED] ORDER

2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access
3
     to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
4
5 amount of $5,000.00 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms
6 of the Stipulation.
7
8 DATE: April 15, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
